Judge DuRelle’s
concurring opinion::
In the case of Weaver v. Toney, 54 S. W., 732, (21 Ky. L. R. — ) it was heldi that this court had jurisdiction to restrain an inferior tribunal by writ of prohibition not only where it was proceeding out of Its' jurisdiction but in cases where it had jurisdiction if the remedy by appeal was not entirely adequate. I did not -at all agree that this court had any jurisdiction by writ of prohibition, except in aid of its appellate jurisdiction. The majority of the court decided otherwise. When application in a case similar to this was made a few weeks ago for a writ of prohibition to restrain the circuit court from proceeding to try a defendant upon a criminal charge with a jury se*856Ieoted exactly as the jury appears to have been selected in this case, I was. of opinion that, if the doctrine laid down in Weaver v. Toney was to be adhered to, a writ of prohibition was undoubtedly within our jurisdiction, to prevent an inferior tribunal proceeding in a case in which the' jury, a constituent part of the court itself, had been unlawfully selected. But as I did not concur in the •opinion in Weaver v. Toney, I did not think it necessary to record my views at the time. The question whether the jury was lawfully .selected is now presented by appeal. The legislature had power to limit the appellate jurisdiction of this court. It has done so explicitly upon the -question here presented. We are not only not given .jurisdiction of this question, but are expressly prohibited from exercising it. I therefore concur in the opinion of Judge White, which seems to me conclusive of the question.